Case 2:19-cv-21925-SRC-CLW Document 5 Filed 12/26/19 Page 1 of 5 PageID: 36



Marc D. Haefner
Eleonore Ofosu-Antwi
WALSH PIZZI O’REILLY FALANGA LLP
Three Gateway Center
100 Mulberry Street, 15th Floor
Newark, New Jersey 07102
Tel: (973) 757-1100

Of Counsel:

J. Stephen Simms
SIMMS SHOWERS LLP
201 International Circle, Suite 250
Baltimore, Maryland 21030
Tel: (410) 783-5795

Attorneys for Plaintiff E.N. Bisso & Son, Inc.

                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 E.N. BISSO & SON, INC.,                            Civil Action No. 2:19-cv-21925

                               Plaintiff,           IN ADMIRALTY, Rule 9(h)

 v.
                                                                 Filed Electronically
 TUG LINDA LEE BOUCHARD, BARGE B-205,
 Their equipment and appurtenances, and freights,

                               Defendants in rem.



                              E.N. BISSO VERIFIED
                    FIRST AMENDED COMPLAINT WITH REQUEST
                              FOR RULE C ARREST

       E.N. Bisso & Son, Inc. (“E.N. Bisso”) brings this action against Defendant Bouchard

Transportation Company, Inc. (“Bouchard”) in rem for E.N. Bisso’s claims against the tug M/V

LINDA LEE BOUCHARD, O.N. 1189191 (“Tug”) and tank barge B. NO. 205, O.N. 1191747

(“Barge”) pursuant to Supplemental Rule C for Certain Admiralty and Maritime Claims and states

as follows:
Case 2:19-cv-21925-SRC-CLW Document 5 Filed 12/26/19 Page 2 of 5 PageID: 37



                                     Jurisdiction and Venue

        1.      This is an action within this Court’s admiralty jurisdiction pursuant to 28 U.S.C. §

1333 and is an admiralty or maritime claim within Fed. R. Civ. P. 9(h).

        2.      Venue is proper in this District because the Tug and Barge are or soon will be

located in this District.

                                            The Parties

        3.      E.N. Bisso is a corporation duly organized under Louisiana.

        4.      Tug LINDA LEE BOUACHARD and tank Barge B. NO. 205 are an Articulated

Tug Barge unit the transports petroleum cargoes that comprise the maritime vessels located or

soon to be located in this District, owned and/or operated by Bouchard Transportation Company

(“Bouchard”).

                                               Facts

        5.      E.N. Bisso provides tugboats for ship-assist towage services for the docking and

undocking operations as well as assistance with anchoring, turning, holding in to berth and other

forms of towage of ocean-going vessels and tug/barge units. Bouchard is a tug and barge company

which owns and operates vessels for the transportation of petroleum and other cargoes. Bouchard

ordered tug service for the Tug and Barge from E.N. Bisso for provision of ship-assist towage in

the form of several types of tug assistance service to the Tug and Barge, pursuant to E.N. Bisso’s

contractual terms and conditions.

        6.      E.N. Bisso provided that tug service to the Tug and Barge at various points and

places in the Lower Mississippi River, and rendered invoices to the Tug and Barge and/or its owner

or operator, Bouchard, for the towage ordered by Bouchard, as follows:




                                                 2
Case 2:19-cv-21925-SRC-CLW Document 5 Filed 12/26/19 Page 3 of 5 PageID: 38




                                                                                  Invoice
    Invoice       Invoice Date      Service Dates       Location (Louisiana)      Amount
    142814        6/30/2019         6/9-11/2019         PF & T Mt. Airy           $30,972.00
    149275        6/30/2019         6/28-30/2019        PF & T Mt. Airy           $30,697.00
    143493        7/31/2019         7/23-24/2019        PF & T Mt. Airy           $24,635.45

    143550        7/31/2019         7/25/2019           Belle Chasse Anchorage    $2,011.90
    143926        8/21/2019         8/14-17/2019        Blackwater Harvey         $3,887.40
    144504        9/25/2019         9/19-21/2019        Blackwater Harvey         $4,057.90
    144848        10/17/2019        10/11-15/2019       Perry Street Wharf        $3,989.70
    144912        10/22/2019        10/16-18/2019       PF & T Mt. Airy           $3,989.70
    144968        10/23/2019        10/20/2019          LaGrange Anchorage        $794.60
    145472        11/22/2019        11/17-18/2019       Blackwater Harvey         $3,921.00
                                                                               Total: $105,035.65


       7.       The tug service for towage which E.N. Bisso provided the Tug and Barge is a

maritime necessary within the express meaning of 46 U.S.C. § 31301(4), and E.N. Bisso holds

maritime liens against the Tug and Barge in rem in the amount of it services provided to the Tug

and Barge, pursuant to 46 U.S.C. § 31342. Despite repeated demand, the Tug and Barge, or its

owner and operator, Bouchard, has failed to pay E.N. Bisso’s invoices for the tug services which

E.N. Bisso provided and has breached its contract with E.N. Bisso.

       8.       The Tug and Barge are presently within the jurisdiction of this Court but may leave

at any time.

                               Count I – Breach of Maritime Contract

       9.       E.N. Bisso incorporates the above paragraphs as if fully set forth herein.

       10.      Bouchard as owner and operator of the Tug and Barge has breached its maritime

contract with E.N. Bisso as set out above. E.N. Bisso therefore demands judgment, as set out more

fully below.

            Count II – E.N. Bisso – Maritime Lien In Rem Against the Tug and Barge

       11.      E.N. Bisso incorporates the above paragraphs as if fully set forth herein.


                                                    3
Case 2:19-cv-21925-SRC-CLW Document 5 Filed 12/26/19 Page 4 of 5 PageID: 39



        12.     E.N. Bisso as a consequence of the rendered towage to the Tug and Barge, a

maritime necessary, directly to the Tug and Barge on the order of the Tug’s owner and Barge’s

operator and accepted by the Tug and Barge without complaint, holds maritime liens in rem against

the Tug and Barge in the amount of its services provided. E.N. Bisso therefore demands judgment

against the Tug and Barge, in rem, as set out more fully below.

                                         Prayer for Relief

        WHEREFORE, E.N. Bisso prays that this Court:

        A.      Order the issue of warrants for arrest of the Tug and Barge, in rem;

        B.      Order that the in rem claims of E.N. Bisso proceed against the Tug an Barge, in

rem, and that on judgment and sale of the Tug and Barge, or from the provision of any security

accepted by this Court and/ or E.N. Bisso, that E.N. Bisso’s maritime lien claims in rem be paid

from the proceeds, in the amount of at least $105,035.65 and maritime prejudgment interest, and

costs of arrest and of this action;

        C.      That this Court award E.N. Bisso such other and further proper relief.


Dated: December 26, 2019                              WALSH PIZZI O’REILLY FALANGA LLP

                                                      s/ Marc D. Haefner
                                                      Marc D. Haefner
                                                      Eleonore Ofosu-Antwi
                                                      Three Gateway Center
                                                      100 Mulberry Street, 15th Floor
                                                      Newark, New Jersey 07102
                                                      E-mail: mhaefner@walsh.law
                                                      E-mail: eofosuatwi@walsh.law
                                                      Tel: 973-757-1100
Of Counsel:
J. Stephen Simms
Simms Showers LLP
201 International Circle
Baltimore, Maryland 21030
Email: jssimms@simmsshowers.com
Tel: 410-783-5795


                                                 4
Case 2:19-cv-21925-SRC-CLW Document 5 Filed 12/26/19 Page 5 of 5 PageID: 40



                                        VERIFICATION

          I am a Principal of the law firm Simms Showers LLP, of counsel to E.N. Bisso.

          The facts alleged in the foregoing complaint are true and correct to the best of my

knowledge and information based upon the records of E.N. Bisso made available to me by E.N.

Bisso. Authorized officers of E.N. Bisso are not readily available in this District to make

verifications on E.N. Bisso’s behalf. I am authorized to make this verification on E.N. Bisso’s

behalf.

          Pursuant to 28 U.S.C. § 1746(1), I solemnly declare under penalty of perjury that the

foregoing is true and correct.


Dated: December 24, 2019

                                                     s/ J. Stephen Simms
                                                     J. Stephen Simms
                                                     SIMMS SHOWERS LLP
                                                     201 International Circle
                                                     Baltimore, Maryland 21030
                                                     Tel: 410-783-5795
                                                     Email: jssimms@simmsshowers.com




                                                 5
